Case 2:21-cv-04800-CCC-ESK Document 23 Filed 05/27/21 Page 1 of 2 PageID: 540

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

RACHAEL A. HONIG                                              970 Broad Street, Suite 700        main: (973) 645-2700
ACTING UNITED STATES ATTORNEY                                 Newark, NJ 07102                   direct: (973) 297-2046
                                                              enes.hajdarpasic@usdoj.gov         fax: (973) 297-2010
Enes Hajdarpasic
Assistant United States Attorney
                                                              May 27, 2021

BY ECF
Honorable Edward S. Kiel
United States District Court
for the District of New Jersey
Martin Luther King, Jr., Fed’l Bldg. & U.S. Cthse.
Newark, NJ 07101

          Re:       Rajpath USA LLC, et al. v. USCIS
                    Case 2:21-cv-04800-CCC-ESK

Dear Judge Kiel:

       The parties jointly submit this letter regarding the Court’s April 30, 2021
order scheduling an initial scheduling conference on June 1, 2021 (ECF No. 20). The
parties respectfully request that the Court adjourn the conference due to the
current procedural posture of this matter. The Complaint challenges Defendant
U.S. Citizenship and Immigration Services’ (“USCIS”) denial of a L-1A visa under
the Administrative Procedure Act (“APA”). Plaintiffs also filed a motion for
preliminary injunction (ECF No. 3), which the Defendants opposed (ECF No. 18).
Plaintiffs have since withdrawn that motion. ECF No. 19. The deadline to answer or
otherwise move as to the Complaint is currently May 28, 2021, but USCIS has
advised counsel for Defendants that it will need additional time to obtain and
produce the Certified Administrative Record, due to the very voluminous record in
this matter. Plaintiffs’ counsel does not oppose a 60-day extension of the answer due
date, and Defendants anticipate filing that extension request shortly.

      In light of the fact that this APA matter is still in its initial stage and no
answer has been filed, the parties believe that an initial scheduling conference may
be premature at this time. Once the Answer is filed and the CAR is produced, the
parties anticipate submitting a proposed briefing schedule for cross-motions for
summary judgment. Therefore, the parties respectfully suggest that the Court
adjourn the conference at this time. The parties are otherwise available to appear if
the Court deems it necessary.

          Thank you for the Court’s consideration of this matter.
Case 2:21-cv-04800-CCC-ESK Document 23 Filed 05/27/21 Page 2 of 2 PageID: 541




                                         Respectfully submitted,

                                         RACHAEL A. HONIG
                                         Acting United States Attorney

                                   By:   s/ Enes Hajdarpasic

                                         ENES HAJDARPASIC
                                         Assistant United States Attorney



                                         RITHVICK BHAGWATI, ESQ.

                                   By:   s/ Rithvick Bhagwati

                                         Bhagwati & Associates, PLLC
                                         168 Franklin Corner Road, Building 2
                                         Suite 240
                                         Lawrenceville, NJ 08648
                                         Attorney for Plaintiffs




                                     2
